Exhibit 10.9

 

 

 

 

INTERCREDITOR AND SUBORDINATION AGREEMENT

 

 

by and between

 

 

BANK OF AMERICA, N.A., a national banking association,
in its capacity as Administrative Agent on behalf of the Senior Construction
Lenders
and for its own benefit, as Land Loan Lender

 

 

and

 

 

BEHRINGER HARVARD ST. ROSE REIT, LLC,
a Delaware limited liability company
as Subordinate Lender

 

 

Dated as of December 31, 2008

 

 

Project:  Alexan St. Rose Apartments, Henderson, Clark County, Nevada

 

 

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AND SUBORDINATION AGREEMENT

 

This INTERCREDITOR AND SUBORDINATION AGREEMENT (this “Agreement”) dated as of
December 31, 2008, by and between BEHRINGER HARVARD ST. ROSE REIT, LLC, a
Delaware limited liability company (“Subordinate Lender”) and BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent for itself, and
the other Senior Construction Lenders now or hereafter made a party to the
Senior Construction Loan Agreement described and defined below (in such
capacity, together with any successor Administrative Agent appointed pursuant to
such Senior Construction Loan Agreement, the “Administrative Agent”), and as
Land Loan Lender and a Senior Construction Lender (as such terms are defined
below), whose address for the purposes of notice is 700 Louisiana, 5th Floor,
P.O. Box 2518, Houston, TX 77252-2518 Attention:  Real Estate Loan
Administration; and acknowledged and consented to by SW 132 St. Rose Senior
Borrower LLC, a Delaware limited liability company (“Borrower”), and SW 131 St.
Rose Mezzanine Borrower LLC, a Delaware limited liability company (“Mezzanine
Borrower”).

 

R E C I T A L S:

 

A.                                   Pursuant to the terms, provisions and
conditions set forth in that certain Construction Loan Agreement, dated of even
date herewith (“Senior Construction Loan Agreement”), by and between Borrower,
Administrative Agent and the lenders now or hereafter made a party thereto (such
lenders are sometimes referred to herein, collectively, as the “Senior
Construction Lenders”), Senior Construction Lenders have made or are about to
make a loan to Borrower in the original principal amount of $38,600,000.00 (the
“Senior Construction Loan”), for the purpose of financing, in part, construction
of the Improvements (as defined in the Senior Construction Loan Agreement) on
approximately 18.151 acres (such 18.151 acres more or less is referred to herein
as the “Multi-Family Tract”) of the 24.423 acre parcel of real property
described on Exhibit A attached hereto (the “Site Parcel”);

 

B.                                     The Senior Construction Loan is
evidenced, in part, by one or more Deed of Trust Notes issued by Borrower in
accordance with the Senior Construction Loan Agreement (such notes, together
with any additional notes in substitution and replacement thereof, issued by
Borrower in accordance with the Senior Construction Loan Agreement, as amended,
modified, replaced, restated, extended or renewed from time to time, are
referred to herein, collectively, as the “Senior Construction Loan Note”);

 

C.                                     Borrower’s Affiliate, SW 122 St. Rose
Senior Borrower LLC, a Delaware limited liability company (“Land Loan Borrower”)
also intends to obtain a $2,950,000 land loan (the “Senior Land Loan”) from Bank
of America, N.A., as a lender for its sole account (in such capacity, “Land Loan
Lender”), for the purpose of financing all of the Site Parcel except the
Multi-Family Tract (such portion of the Site Parcel is referred to herein as the
“Commercial Tract”);

 

D.                                    The Senior Land Loan is evidenced, in
part, by (i) a Deed of Trust Note issued by Land Loan Borrower to the order of
Land Loan Lender in the amount of $2,950,000 (such note, together with any note
issued in substitution and replacement thereof by Land Loan Borrower, as
amended, modified, replaced, restated, extended or renewed from time to time,
are referred to

 

--------------------------------------------------------------------------------


 

herein, collectively, as the “Senior Land Loan Note”); and (ii) a certain Term
Loan Agreement of even date with the Senior Land Loan Note between Land Loan
Lender and Land Loan Borrower (as amended, supplemented, modified, restated,
renewed or extended from time to time, the “Senior Land Loan Agreement”);

 

E.                                      The Senior Construction Loan Note and
the Senior Land Loan Note and the total indebtedness evidenced thereby are
guaranteed by J. Ronald Terwilliger, CFP Residential, L.P., Bruce Hart, and
Kenneth J. Valach (collectively, the “Guarantors”), pursuant to one or more
Limited Recourse Guaranty Agreements dated of even date herewith, executed by
Guarantors to and for the benefit of Administrative Agent, for itself and on
behalf of the Senior Construction Lenders, and to Land Loan Lender, respectively
(collectively, the “Senior Guaranties”);

 

F.                                      Borrower and Guarantors also executed
and delivered to Administrative Agent, for itself and on behalf of the Senior
Construction Lenders, and to Land Loan Lender, respectively, Environmental
Indemnity Agreements, each dated of even date herewith (together, the “Senior
Environmental Indemnity”);

 

G.                                     Pursuant to the terms, provisions and
conditions set forth in that certain Senior Mezzanine Loan Agreement, dated of
even date herewith, between Mezzanine Borrower and Subordinate Lender (the
“Senior Mezzanine Loan Agreement”), and that certain Junior Mezzanine Loan
Agreement, dated of even date herewith, between Mezzanine Borrower and
Subordinate Lender (the “Junior Mezzanine Loan Agreement”; the Senior Mezzanine
Loan Agreement and the Junior Mezzanine Loan Agreement are sometimes referred to
herein, together, as the “Mezzanine Loan Agreement”), Subordinate Lender made
one or more loans to Mezzanine Borrower in the aggregate principal amount of
$21,043,197.00 (collectively, the “Mezzanine Loan”), which Mezzanine Loan is
evidenced by that certain Senior Mezzanine Promissory Note and Junior Mezzanine
Promissory Note, each dated of even date with the Mezzanine Loan Agreement
(collectively, the “Mezzanine Note”), made by Mezzanine Borrower in favor of
Subordinate Lender in the amount of the Mezzanine Loan;

 

H.                                    The Commercial Tract and Multi-Family
Tract are not currently separate, legal lots and, in order to properly convey
fee title of the Commercial Tract to Land Loan Borrower and to separate the
legal entitlements that currently inure to the entirety of the Site Parcel,
Borrower must complete a legal subdivision of the Site Parcel;

 

I.                                         Land Loan Borrower has prepared and
submitted to the appropriate governmental authorities a proposed subdivision
map, which map will, upon approval by all applicable governmental authorities
and recordation of the same, establish the Multi-Family Tract and Commercial
Tract as separate, legal lots;

 

J.                                        Because the final subdivision of the
Site Parcel has not yet been completed as described in Section 1.2 of the Senior
Construction Loan Agreement, on the date hereof, Borrower will execute and
deliver the following documents:  (i) to Administrative Agent, that certain Deed
of Trust, Assignment of Rents and Leases, Security Agreement, Fixture Filing and
Financing Statement dated of even date herewith, executed by Borrower for the
benefit of Administrative Agent, on behalf of the Senior Construction Lenders,
encumbering the entirety of the Site Parcel, which shall be recorded as a first
priority lien and security interest in the Official

 

2

--------------------------------------------------------------------------------


 

Records of Clark County, Nevada (as amended, supplemented, modified, restated,
renewed or extended from time to time, collectively, the “Senior Construction
Loan Deed of Trust”); (ii) to Land Loan Lender, that certain Deed of Trust,
Assignment of Rents and Leases, Security Agreement, Fixture Filing and Financing
Statement dated of even date herewith, executed by Borrower for the benefit of
Commercial Tract Lender, encumbering the entirety of the Site Parcel, which
shall be recorded as a second priority lien and security interest in the
Official Records of Clark County, Nevada (the “Senior Land Loan Deed of Trust”)
(the Senior Construction Loan Deed of Trust and the Senior Land Loan Deed of
Trust are sometimes referred to herein as the “Senior Deed of Trust”); and
(iii) to Subordinate Lender, those certain Deeds of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, dated as of even date herewith, executed
by Borrower for the benefit of Subordinate Lender, encumbering the entirety of
the Site Parcel, which shall be recorded as third and fourth priority liens and
security interests, respectively, in the Official Records of Clark County,
Nevada (collectively, the “Mezzanine Deed of Trust”);

 

K.                                    Upon completion of the final subdivision
of the Site Parcel as described in Section 1.2 of the Senior Construction Loan
Agreement, (i) Borrower will convey the Commercial Tract to Land Loan Borrower,
subject to the lien of the Senior Land Loan Deed of Trust, (ii) Land Loan
Borrower will assume and perform the obligations of Borrower under the Senior
Land Loan Deed of Trust (whereupon Borrower will be released from all
obligations and liabilities of, under or in respect of the Senior Land Loan or
the loan documents executed in connection with the Senior Land Loan),
(iii) Administrative Agent will execute a partial release as to the Senior
Construction Loan Deed of Trust to release the Commercial Tract from the lien
thereof, (iv) Land Loan Lender will execute a partial release as to the Senior
Land Loan Deed of Trust to release the Multi-Family Tract from the lien thereof,
and (v) Subordinate Lender will execute a partial release as to each Mezzanine
Deed of Trust to release the Commercial Tract from the lien thereof.

 

L.                                      The Senior Construction Loan Documents
contain restrictions on Borrower’s ability to incur additional indebtedness. 
Senior Construction Lenders are unwilling to make the Senior Construction Loan
and Land Loan Lender is unwilling to make the Senior Land Loan, unless
Subordinate Lender agrees, subject to the provisions of this Agreement, to
subordinate and make inferior:  (i) the right, title, security interest, lien
and interest created by the Mezzanine Loan Documents to the right, title,
security interest, lien and interest of the Senior Deed of Trust and the other
Senior Construction Loan Documents and Senior Land Loan Documents; and
(ii) Subordinate Lender’s rights to receive any payments under or on account of
the Mezzanine Loan Obligations to Senior Construction Lender’s and Land Loan
Lender’s rights to receive payments under or on account of the Senior
Construction Loan Obligations and Senior Land Loan Obligations, respectively.

 

NOW THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Administrative Agent, for itself and on behalf of
the Senior Construction Lenders, Land Loan Lender, and Subordinate Lender hereby
agree as follows:

 

1.                                       Recitals Incorporated.  The recitals
set forth hereinabove are incorporated herein by reference to the same extent
and with the same force and effect as if fully set forth herein

 

3

--------------------------------------------------------------------------------


 

below, provided, however, that such recitals shall not be deemed to modify the
express provisions hereinafter set forth.

 

2.                                       Definitions.  The following terms shall
have the meanings indicated below:

 

“Affiliate” means, as to any particular Person, any Person directly or
indirectly, through one or more intermediaries, controlling, Controlled by or
under common Control with the Person or Persons in question.

 

“Agreement” means this Agreement, as the same may be amended, modified and in
effect from time to time, pursuant to the terms hereof.

 

“Award” is defined in Section 16.

 

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
the same may be amended or modified from time to time.

 

“Bankruptcy Event” means (a) any insolvency or bankruptcy case or proceeding, or
any receivership, liquidation, reorganization or other similar case or
proceeding in connection therewith, relative to Borrower, Mezzanine Borrower or
their partners or members, or (b) any liquidation, dissolution or other winding
up of Borrower, Mezzanine Borrower or their partners or members, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (c) any assignment for the benefit of creditors or any other marshalling of
assets or liabilities of Borrower, Mezzanine Borrower or their partners or
members.

 

“Borrower Affiliate” means Borrower, Mezzanine Borrower, and Guarantors and any
of their constituent partners, members or shareholders, however remote, of
Borrower, Mezzanine Borrower or any Guarantor, as applicable.

 

“Business Day” means any day other than Saturday, Sunday or a day that is a
legal holiday under the laws of the State of Texas or the State of Nevada or on
which banking institutions in the State of Texas or the State of Nevada are
required by law or other governmental action to close.

 

“Buy-Sell Rights” means any option of Subordinate Lender pursuant to the
Partnership Agreement to acquire any beneficial ownership interests of the
Investment Partnership.

 

“Commercial Tract” is defined in the Recitals to this Agreement.

 

“Control” means the ownership, directly or indirectly, in the aggregate of more
than fifty percent (50%) of the beneficial ownership interests of an entity and
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlled by,”
“controlling” and “under common control with” shall have the respective
correlative meaning thereto.

 

4

--------------------------------------------------------------------------------


 

“Default” means a “Default” as such term is defined in the Senior Loan
Agreement.

 

“Default Notice” is defined in Section 8(a).

 

“Enforcement Action” means any (i) judicial or non-judicial foreclosure
proceeding, the exercise of any power of sale, the taking of a deed or
assignment in lieu of foreclosure, the obtaining of a receiver or the taking of
any other enforcement action against the Property or Borrower, including,
without limitation, the taking of possession or control of the Property,
(ii) acceleration of, or demand or action taken in order to collect, all or any
indebtedness secured by the Property (other than giving of notices of default
and statements of overdue amounts) or (iii) exercise of any right or remedy
available to Administrative Agent, on behalf of the Senior Construction Lenders,
under the Senior Construction Loan Documents, at law, in equity or otherwise
with respect to Borrower and/or the Property; or (iv) prior to the Transfer
Date, the exercise of any right or remedy available to Land Loan Lender under
the Senior Land Loan Documents, at law, in equity or otherwise with respect to
Borrower and/or the Property.

 

“Guarantors” is defined in the Recitals to this Agreement.

 

“Improvements” is defined in the Senior Construction Loan Agreement.

 

“Interest Reserve” is defined in the Mezzanine Loan Agreement.

 

“Investment Partnership” means SW 130 St. Rose Limited Partnership.

 

“Land Loan Borrower” and “Land Loan Lender” each is defined in the Recitals to
this Agreement.

 

“Mezzanine Deed of Trust” is defined in the Recitals to this Agreement.

 

“Mezzanine Loan” or “Mezzanine Loan Obligations” means all indebtedness,
obligations and liabilities of Mezzanine Borrower under the Mezzanine Loan
Documents, including all principal, interest (including interest accruing
subsequent to, and interest that would have accrued but for, the filing of any
petition under any bankruptcy, insolvency or similar law or the commencement of
any Proceeding), default interest, late charges, prepayment fees, expenses,
fees, reimbursements, indemnities and other amounts payable thereunder, in each
case whether now or hereafter arising, direct or indirect, primary or secondary,
joint, several or joint and several, liquidated or unliquidated, final or
contingent and whether incurred as a maker, endorser, guarantor or otherwise.

 

“Mezzanine Loan Agreement” is defined in the Recitals to this Agreement.

 

“Mezzanine Loan Documents” means the Mezzanine Note, the Mezzanine Loan
Agreement, the Mezzanine Deed of Trust and the other documents listed on
Exhibit B hereto, as any of the foregoing may be modified, amended, extended,
supplemented,

 

5

--------------------------------------------------------------------------------


 

restated or replaced from time to time, subject to the limitations and
agreements contained in this Agreement.

 

“Mezzanine Note” is defined in the Recitals to this Agreement

 

“Multi-Family Tract” is defined in the Recitals to this Agreement.

 

“Partnership Agreement” means the Limited Partnership Agreement of the
Investment Partnership dated on or about the date hereof between Behringer
Harvard St. Rose REIT, LLC, as the sole limited partner, and SW 129 St. Rose
Limited Partnership, as the sole general partner.

 

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency, or instrumentality thereof.

 

“Proceeding” means (a) any voluntary or involuntary case, action or proceeding
before any court or other governmental authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

 

“Property” means, collectively, the real property and all other property
(whether real, personal or otherwise) encumbered by the Senior Deed of Trust
from time to time; provided, however, that from and after the Transfer Date the
term “Property” shall not include the Commercial Tract.

 

“Property Manager” means Riverstone Residential Group, LLC, the initial property
manager for the Property or any successor thereto as property manager of the
Property, each as approved by Administrative Agent, on behalf of the Senior
Construction Lenders.

 

“Protective Advances” means any and all sums advanced or expended by Senior
Lender or by Subordinate Lender (whether deemed optional or obligatory advances,
or otherwise) which Senior Lender or Subordinate Lender, as the case may be,
deems necessary or appropriate (a) to complete construction of the Improvements,
including any hard costs or soft costs incurred in connection therewith, with
such changes to the plans and specifications therefor as may be necessary or
desirable in the discretion of Administrative Agent to complete such
Improvements as expeditiously as possible on such terms and with such labor and
materials as may be available at any given time, (b) to pay and discharge any
liens against the Property, (c) to market the Property or any portion thereof
for sale or to pursue and obtain any development rights or approvals required to
make the same marketable for multi-family and commercial uses including, the
issuance or execution of standby letters of credit or developer’s agreements
pertaining to the Property or surrounding properties, (d) to repair, maintain or
otherwise protect the

 

6

--------------------------------------------------------------------------------


 

Property and the Improvements thereon or to prevent waste or destruction or to
defend Borrower’s title or the lien priority of Senior Lender, (e) to pay taxes,
assessments or insurance premiums in respect of the Property or any improvements
thereon or to otherwise protect the security interests of Senior Lender in the
Property, the Improvements and any other Senior Loan Senior Loan Collateral, or
(f) in connection with the protection or exercise by Senior Lender or
Subordinate Lender of its or their rights or remedies under the Senior
Construction Loan Documents, Senior Land Loan Documents or the Mezzanine Loan
Documents, as the case may be.

 

“Purchase” is defined in Section 8.

 

“Purchase Closing Date” is defined in Section 8.

 

“Qualified Manager” shall mean a property manager of the Property which (i) is a
reputable management company having at least five (5) years’ experience in the
management of commercial properties with similar uses as the Property and in the
jurisdiction in which the Property is located, (ii) has, for at least five
(5) years prior to its engagement as property manager, managed at least
(5) properties of the same property type as the Property, (iii) at the time of
its engagement as property manager has at least 5,000 units under management,
and (iv) is not the subject of a bankruptcy or similar insolvency proceeding. 
Notwithstanding the foregoing, the initial Person identified herein as the
Property Manager is hereby approved as a Qualified Manager.

 

“Required Lenders” is defined in the Senior Construction Loan Agreement.

 

“Senior Construction Loan,” “Senior Construction Loan Agreement,” and “Senior
Construction Loan Deed of Trust,” each is defined in the Recitals to this
Agreement.

 

“Senior Construction Loan Documents” means the Senior Construction Loan
Agreement, the Senior Construction Loan Deed of Trust, the Senior Guaranties and
the Senior Environmental Indemnity executed in connection with the Senior
Construction Loan, and any security agreement, pledge agreement, UCC financing
statements, any interest rate swap, collar or other interest rate protection
agreement that Borrower may now or hereafter enter into with Administrative
Agent, on behalf of the Senior Construction Lenders, pertaining to the Senior
Construction Loan, and any other document listed on Exhibit C attached hereto,
as any of the foregoing may be modified, amended, extended, supplemented,
restated or replaced from time to time, subject to the limitations and
agreements contained in this Agreement.

 

“Senior Construction Loan Lenders” and “Senior Construction Loan Note” each is
defined in the Recitals to this Agreement.

 

“Senior Deed of Trust” is defined in the Recitals to this Agreement.

 

“Senior Environmental Indemnity” is defined in the Recitals to this Agreement.

 

“Senior Guaranties” is defined in the Recitals to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Senior Land Loan,” “Senior Land Loan Agreement,” “Senior Land Loan Deed of
Trust,” and “Senior Land Loan Note,” each is defined in the Recitals to this
Agreement.

 

“Senior Land Loan Documents” means the Senior Land Loan Agreement, the Senior
Land Loan Deed of Trust, the Senior Guaranties and the Senior Environmental
Indemnity executed in connection with the Senior Land Loan, and any security
agreement, pledge agreement, UCC financing statements, any interest rate swap,
collar or other interest rate protection agreement that Borrower may now or
hereafter enter into with Land Loan Lender, pertaining to the Senior Land Loan,
as any of the foregoing may be modified, amended, extended, supplemented,
restated or replaced from time to time.

 

“Senior Lender” means Administrative Agent, on behalf of the Senior Construction
Loan Lenders, Senior Construction Loan Lenders, and Land Loan Lender; provided,
however, that after the Transfer Date the term “Senior Lender” shall mean and
refer only to Administrative Agent, on behalf of the Senior Construction Loan
Lenders, and Senior Construction Loan Lenders.

 

“Senior Loan” means, together, the Senior Construction Loan and the Senior Land
Loan; provided, however, that after the Transfer Date, “Senior Loan” shall mean
and refer only to the Senior Construction Loan.

 

“Senior Loan Collateral” means, collectively, the Property, any improvements
thereon and any and all other property (whether real, personal or otherwise) and
interests in property which now constitutes or hereafter will constitute
collateral or other security for payment of the Senior Loan pursuant to the
Senior Loan Documents.

 

“Senior Loan Documents” means the Senior Construction Loan Documents and the
Senior Land Loan Documents; provided, however, that after the Transfer Date,
“Senior Loan Documents” shall mean and refer only to the Senior Construction
Loan Documents.

 

“Senior Loan Obligations” means all present and future indebtedness, obligations
and liabilities of Borrower under the Senior Loan Documents, including (a) all
principal (including principal which is borrowed, repaid and reborrowed),
interest (including interest accruing subsequent to, and interest that would
have accrued but for, the filing of any petition under any bankruptcy,
insolvency or similar law or the commencement of any Proceeding), default
interest, late charges, prepayment fees, expenses, fees, reimbursement
obligations relating to the issuance or execution by Senior Lender of standby
letters of credit or developer’s agreements pertaining to the Property or
surrounding properties, other reimbursements, interest rate swaps, collars or
other interest rate protection agreements that Borrower may enter into with
Senior Lender pertaining to the Senior Loan, indemnities and other amounts
payable thereunder, in each case whether now or hereafter arising, direct or
indirect, primary or secondary, joint, several or joint and several, liquidated
or unliquidated, final or contingent, and whether incurred as maker, endorser or
otherwise; (b) all indebtedness arising from all present and future optional or
obligatory advances (including advances to cover overdrafts that pertain to the
Property) under the Senior Note or any other Senior Loan Document, (c) all
amounts due

 

8

--------------------------------------------------------------------------------


 

and owing to Swap Bank (as defined in the Senior Construction Loan Agreement) in
respect of any Swap Transactions (as defined in the Senior Construction Loan
Deed of Trust), (c) any and all amendments, modifications, extensions, renewals,
refinancing or refundings of any of such indebtedness, obligations or
liabilities, and (d) any and all sums advanced or expended by Senior Lender
(whether deemed optional or obligatory advances, or otherwise) which Senior
Lender deems necessary or appropriate (1) to market the Property or any portion
thereof for sale, (2) to repair, maintain or otherwise protect the Property and
any improvements thereon or to prevent waste or destruction or to pay or prevent
liens or to defend Borrower’s title or Senior Lender’s lien priority, (3) to pay
taxes, assessments or insurance premiums in respect of the Property or any
improvements thereon or to otherwise protect Senior Lender’s security interest
in the Property, any such improvements and any other Senior Loan Collateral, or
(4) in connection with Senior Lender’s protection or exercise of its rights or
remedies under the Senior Loan Documents.  To the extent any payment on any of
the Senior Loan Obligations, whether by or on behalf of Borrower, as proceeds of
security or enforcement of any right of setoff or otherwise, is recovered by or
required to be paid over to Borrower or a receiver, trustee in bankruptcy,
liquidating trustee, agent or other Person in a Proceeding, such Senior Loan
Obligation or any part thereof originally intended to be satisfied by such
payment shall be deemed to be reinstated and outstanding as if such payment had
not occurred.  All outstanding Senior Loan Obligations shall be and remain
Senior Loan Obligations for all purposes of this Agreement, regardless of
whether they are allowed, not allowed or subordinated in any Proceeding.

 

“Senior Note” is defined in the Recitals to this Agreement.

 

“Special Modification Terms” means any amendment or modification of the Senior
Loan Documents entered into after the date of this Agreement with respect to the
following:  (a) increase the principal amount secured by the Senior Deed of
Trust (other than increases in respect of Protective Advances), (b) increase the
interest rate (other than an increase to a default rate and imposition of late
charges), (c) amend or modify the provisions limiting transfers of interests in
Borrower or the Property, (d) shorten the maturity date (except that the
foregoing shall not be deemed to restrict or prohibit Senior Lender from
accelerating the maturity of the Senior Loan or Senior Loan Obligations during
the existence of a Default), or (e) amend the default section under the Senior
Loan Documents in a manner that shortens grace or cure periods or adds any
provisions to cross-default or cross-collateralize the Senior Loan with any
other indebtedness.

 

“Subordinate Lender’s Outside Date” means a date first occurring after the
issuance of a Default Notice that is the date Subordinate Lender’s cure period
applicable to such Default Notice, as more particularly set forth in
Section 8(b) below, expires unless Subordinate Lender has elected in writing to
purchase the Senior Loan pursuant to Section 8(c) below, in which event,
“Subordinate Lender’s Outside Date” shall be the Purchase Closing Date.

 

“Transfer Date” has the meaning assigned to such term in the Senior Construction
Loan Agreement.

 

9

--------------------------------------------------------------------------------


 

3.                                       Approval of Loans and Loan Documents.

 

(a)                                  Subordinate Lender hereby acknowledges that
(i) it has received and reviewed and, subject to the terms and conditions of
this Agreement, hereby consents to and approves of the making of the Senior Loan
and, subject to the terms and provisions of this Agreement, all of the terms and
provisions of the Senior Loan Documents, (ii) the execution, delivery and
performance of the Senior Loan Documents will not constitute a default or an
event which, with the giving of notice or the lapse of time, or both, would
constitute a default under the Mezzanine Loan Documents, (iii) Senior Lender is
under no obligation or duty to, nor has Senior Lender represented that Senior
Lender will, see to the application of the proceeds of the Senior Loan by
Borrower or any other Person to whom Senior Lender disburses such proceeds, and
(iv) any application or use of the proceeds of the Senior Loan for purposes
other than those provided in the Senior Loan Documents shall not affect, impair
or defeat the terms and provisions of this Agreement or the Senior Loan
Documents.  The foregoing consent and acknowledgement by Subordinate Lender is
not intended and shall not be construed to (i) impose any duty or obligation on
Subordinate Lender with respect to Senior Lender or with respect to the Senior
Loan Documents other than as expressly set forth in this Agreement (and no such
duty or obligation shall be implied), or (ii) amend or modify the respective
obligations of the parties to the Mezzanine Loan Documents other than as
expressly set forth herein.

 

(b)                                 Senior Lender hereby acknowledges that
(i) it hereby consents to and approves of the making of the Mezzanine Loan and,
subject to the terms and provisions of this Agreement, the terms of the
Mezzanine Loan Documents, (ii) the execution and delivery of the Mezzanine Loan
Documents will not constitute a default or an event which, with the giving of
notice or the lapse of time, or both, would constitute a default under the
Senior Loan Documents, (iii) Subordinate Lender is under no obligation or duty
to, nor has Subordinate Lender represented that it will, see to the application
of the proceeds of the Mezzanine Loan by Mezzanine Borrower or any other Person
to whom Subordinate Lender disburses such proceeds and (iv) any application or
use of the proceeds of the Mezzanine Loan for purposes other than those provided
in the Mezzanine Loan Documents shall not affect, impair or defeat the terms and
provisions of this Agreement or the Mezzanine Loan Documents.  The foregoing
consent and acknowledgement by Senior Lender is not intended and shall not be
construed to (i) impose any duty or obligation on Senior Lender with respect to
Subordinate Lender or with respect to the Mezzanine Loan Documents other than as
expressly set forth in this Agreement (and no such duty or obligation shall be
implied), or (ii) amend or modify the respective obligations of the parties to
the Senior Loan Documents other than as expressly set forth herein.

 

4.                                       Representations, Warranties and
Covenants.

 

(a)                                  Subordinate Lender hereby represents,
warrants and covenants as follows:

 

(i)                                     Exhibit B attached hereto and made a
part hereof is a true, correct and complete listing of all of the Mezzanine Loan
Documents.  To Subordinate Lender’s knowledge, there currently exists no default
or event which, with the

 

10

--------------------------------------------------------------------------------


 

giving of notice or the lapse of time, or both, would constitute a default under
any of the Mezzanine Loan Documents.

 

(ii)                                  Subordinate Lender is the legal and
beneficial owner of the entire Mezzanine Loan free and clear of any lien,
security interest, option or other charge or encumbrance.

 

(iii)                               There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

(b)                                 Administrative Agent, for and on behalf of
the Senior Construction Loan Lenders and Land Loan Lender each hereby severally
represents, warrants and covenants as follows:

 

(i)                                     Exhibit C attached hereto and made a
part hereof is a true, correct and complete listing of the Senior Construction
Loan Documents and Senior Land Loan Documents, respectively, as of the date
hereof.  To Administrative Agent’s knowledge, there currently exists no default
or event which, with the giving of notice or the lapse of time, or both, would
constitute a default under any of the Senior Construction Loan Documents.  To
Land Loan Lender’s knowledge, there currently exists no default or event which,
with the giving of notice or the lapse of time, or both, would constitute a
default under any of the Senior Land Loan Documents.

 

(ii)                                  There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

5.                                       Subordination.  Subject to the terms of
this Agreement, Subordinate Lender, for itself and its successors and assigns
(including, without limitation, all subsequent holders of the Mezzanine Note and
the Mezzanine Deed of Trust) does hereby subordinate (a) the Mezzanine Deed of
Trust and the other Mezzanine Loan Documents, (b) except as set forth in
Section 6 below, payment of all of the Mezzanine Loan Obligations, and (c) all
of its right, title, security interest, lien, and interest in and to the
Property, any improvements thereon and any other Senior Loan Collateral and all
sales proceeds, other proceeds, rents, issues, and profits therefrom, to (i) the
Senior Deed of Trust and all other Senior Loan Documents, (ii) payment of all of
the Senior Loan Obligations, (iii) all of the right, title, security interest,
lien and interest held by Senior Lender and the successors and assigns of Senior
Lender (including, without limitation, all subsequent holders of the Senior Note
and the Senior Deed of Trust), in and to the Property, any improvements thereon
and any other Senior Loan Collateral and all sales proceeds, proceeds from
insurance or condemnation, other proceeds, rents, issues, and profits therefrom,
under and pursuant to (1) the Senior Note, (2) the Senior Deed of Trust, and
(3) all other Senior Loan Documents, and any and all extensions, renewals,
modifications, and replacements thereof, subject to Section 9 hereof.  From and
after the date hereof, all of the documents, indebtedness, right, title,
security interest, lien, and interest described in clauses (a), (b) and
(c) hereinabove shall be subject and subordinate to all of the documents,
indebtedness, right, title, security interest, lien, and interest described in
clauses (i), (ii) and (iii) hereinabove.

 

11

--------------------------------------------------------------------------------


 

6.                                       Restrictions Regarding Payments. 
Subordinate Lender, for itself and its successors and assigns (including,
without limitation, all subsequent holders of the Mezzanine Note and the
Mezzanine Deed of Trust) does hereby agree that, notwithstanding anything
provided in the Mezzanine Loan Documents to the contrary, so long as the Senior
Loan Obligations remain outstanding, unless Administrative Agent, on behalf of
the Senior Construction Loan Lenders, and prior to the Transfer Date, Land Loan
Lender, shall consent in writing:

 

(a)                                  Payments.  Except as provided in paragraph
(b) below, Subordinate Lender shall not accept or receive payments (including,
without limitation, whether in cash or other property and whether received
directly, indirectly or by set off, counterclaim or otherwise) from Borrower,
Guarantors and/or from the Property prior to the date that all obligations of
Borrower to Administrative Agent and Senior Lender under the Senior Loan
Documents are paid.  If a Proceeding shall have occurred or a Default shall have
occurred and be continuing, Administrative Agent and Senior Lender shall be
entitled to receive payment and performance in full of all amounts due or to
become due to Administrative Agent and Senior Lender before Subordinate Lender
is entitled to receive any payment on account of the Mezzanine Loan
Obligations.  All payments or distributions upon or with respect to the
Mezzanine Loan Obligations which are received by Subordinate Lender contrary to
the provisions of this Agreement shall be received and held in trust by the
Subordinate Lender for the benefit of Senior Lender and shall be paid over to
Administrative Agent, for the benefit of Senior Lender, in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash)
to, or held as collateral (in the case of non cash property or securities) for,
the payment or performance of the Senior Loan Obligations in accordance with the
terms of the Senior Loan Documents.  Nothing contained herein shall prohibit the
Subordinate Lender from making Protective Advances (and adding the amount
thereof to the principal balance of the Mezzanine Loan Obligations)
notwithstanding the existence of a Default under the Senior Loan Obligations at
such time.  Notwithstanding anything to the contrary contained herein,
Subordinate Lender shall not be permitted to accept any prepayment of the
Mezzanine Loan without the prior written consent of the Required Lenders at any
time that any of the Senior Loan Obligations remain outstanding and unpaid.

 

(b)                                 Permitted Payments.  Notwithstanding the
foregoing or any provision of this Agreement to the contrary, provided that no
Default shall then exist under the Senior Loan Documents and no Proceeding is
pending, Subordinate Lender may accept (i) commitment fees and scheduled
payments of interest (calculated at the non-default rate) as and when the same
is due and payable from the Interest Reserve in accordance with the terms and
conditions of the Mezzanine Loan Documents or from Net Cash Flow (as such term
is defined in the Mezzanine Note), and (ii) other amounts payable to Subordinate
Lender on any settlement statement evidencing the initial advance of Mezzanine
Loan to Mezzanine Borrower, and Subordinate Lender shall have no obligation to
pay over to Senior Lender any such amounts paid to Subordinate Lender in
accordance with the terms of this paragraph.

 

(c)                                  Payments Held in Trust for Senior Lender. 
In the event that any payment is made to Subordinate Lender which is not
permitted under this Agreement,

 

12

--------------------------------------------------------------------------------


 

such payments shall be held by Subordinate Lender in trust for the benefit of
Senior Lender and shall be paid forthwith over and delivered to Senior Lender
for application to the payment of all of the Senior Loan Obligations remaining
unpaid.

 

7.                                       Enforcement of Mezzanine Loan
Documents.  So long as any of the Senior Loan Obligations remains outstanding,
Subordinate Lender agrees as follows:

 

(a)                                  Subordinate Lender shall not assert,
foreclose, enforce, realize upon or bring a legal action with respect to the
Mezzanine Loan Obligations, or any part thereof, the Mezzanine Deed of Trust,
any of the other Mezzanine Loan Documents; provided, however, that (i) upon the
occurrence of any default under the Mezzanine Loan Documents and so long as no
Default exists under the Senior Loan Documents, Subordinate Lender may seek
collection from or otherwise pursue Guarantors under the guaranty of the
Mezzanine Loan described in Exhibit B attached hereto; and/or (ii) Subordinate
Lender may seek collection from or otherwise pursue Guarantors under the
applicable provisions of the Partnership Agreement and the joinder
page thereto.  Subordinate Lender shall, prior to commencing any action to
enforce any rights against the Guarantors, give Administrative Agent written
notice of the default which would permit Subordinate Lender to commence such
enforcement action, and Subordinate Lender shall promptly provide Administrative
Agent with copies of any and all material notices, pleadings, agreements,
motions and briefs served upon, delivered to or with any party to any such
enforcement action and otherwise keep Administrative Agent reasonably apprised
as to the status of any enforcement action.

 

(b)                                 In addition, the Mezzanine Deed of Trust
shall, by its terms, be deemed to have been released and discharged and
Subordinate Lender shall have no further rights, claims or interests in the
Property or any other property, rights or interests encumbered by the Mezzanine
Deed of Trust and Subordinate Lender shall, if requested by Administrative Agent
or any title company, immediately deliver to Administrative Agent a written
release or reconveyance of lien confirming the release and termination of the
Mezzanine Deed of Trust upon the occurrence of any one or more of the following
events (each, a “Termination Event”):

 

(i)                                     the occurrence or commencement of any
Proceeding with respect to Borrower, Mezzanine Borrower or the Investment
Partnership, or any other owner of any interest, direct or indirect in Borrower,
Mezzanine Borrower or the Investment Partnership;

 

(ii)                                  the conveyance of the Property to
Administrative Agent, any Senior Lender, or their designees in connection with a
deed in lieu of foreclosure transaction; or

 

(iii)                               a Default resulting from a Monetary Default
which is not cured by Subordinate Lender within the cure period specified in
Section 10 of this Agreement and following which the Senior Loan Obligations are
accelerated pursuant to the Senior Loan Documents.

 

13

--------------------------------------------------------------------------------


 

To induce Administrative Agent and Senior Lender to consent to the Mezzanine
Deed of Trust, Subordinate Lender hereby covenants and agrees that until the
Senior Loan Obligations have been paid in full and all preconditions to the
release and discharge of the Senior Deed of Trust have been satisfied (i) the
Mezzanine Deed of Trust shall not be amended, modified or supplemented without
the prior written consent of the Required Lenders, (ii) the Senior Deed of Trust
shall govern and control over any contrary provision of the Mezzanine Deed of
Trust with respect to casualty and condemnation and the distribution of
insurance proceeds and condemnation awards, and (iii) Subordinate Lender hereby
appoints Administrative Agent as its attorney-in-fact, coupled with an interest,
to execute, deliver and record such releases and discharges as may be necessary
to fully release the Mezzanine Deed of Trust from the Property and all other
property, rights and interests encumbered by the Mezzanine Deed of Trust, which
such power may be exercised only after a Termination Event.

 

(c)                                  Administrative Agent, on behalf of the
Senior Construction Lenders, hereby consents to Subordinate Lender’s right,
pursuant to the Mezzanine Loan Documents, under certain circumstances, to cause
the termination of the Property Manager.  If both Subordinate Lender and
Administrative Agent shall have such rights at any time, and Administrative
Agent shall fail to exercise such rights on behalf of the Senior Construction
Lenders, Subordinate Lender may exercise such rights, provided such exercise may
be superseded by any subsequent exercise of such rights by Administrative Agent
pursuant to the Senior Loan Documents.  Upon the occurrence of any event which
would entitle Subordinate Lender to cause the termination of the Property
Manager pursuant to the Mezzanine Loan Documents, Subordinate Lender shall have
the right to select, or cause the selection, of a replacement property manager
(including any asset manager) or leasing agent for the Property, which
replacement manager, asset manager and/or leasing agent shall (i) be a Qualified
Manager and (ii) be subject to the reasonable approval of Administrative Agent
(or the Required Lenders if the consent of the Required Lenders is necessary). 
Notwithstanding anything in this Section to the contrary, if a Default under the
Senior Loan then exists or any other event shall have occurred pursuant to which
Administrative Agent, on behalf of the Senior Construction Lenders, has the
right to select any replacement manager, asset manager and/or leasing agent
pursuant to the Senior Loan Documents, Administrative Agent shall have the sole
right to select any replacement manager, asset manager and/or leasing agent,
whether or not a new manager or leasing agent was retained by Subordinate
Lender.

 

8.                                       Default under Senior Loan Documents.

 

(a)                                  Default Notice.  Prior to commencing any
Enforcement Action under the Senior Loan Documents, Senior Lender shall provide
Subordinate Lender with a copy of any written notice (the “Default Notice”) sent
by Senior Lender to Borrower regarding the occurrence of a Default.

 

(b)                                 Subordinate Lender’s Cure Right. 
Subordinate Lender shall have the right, but not the obligation, to cure any
Default under any of the Senior Loan Documents within the later of the (i) the
expiration of Borrower’s cure period under the Senior Loan

 

14

--------------------------------------------------------------------------------


 

Documents with respect to such Default or (ii) five (5) Business Days after the
giving of the Default Notice if such cure can be accomplished by the payment of
a liquidated sum of money (herein, a “Monetary Default”).  In addition, if the
Default Notice relates to a Default other than a Monetary Default (herein, a
“Non-Monetary Default”), Subordinate Lender shall have the right, but not the
obligation to cure such Non-Monetary Default provided that if such Non Monetary
Default is susceptible of cure but cannot reasonably be cured within thirty (30)
days and if curative action was promptly commenced and is being continuously and
diligently pursued by Subordinate Lender, Subordinate Lender shall be given an
additional period of time as is reasonably necessary for Subordinate Lender in
the exercise of due diligence to cure such Non-Monetary Default for so long as
(i) Subordinate Lender makes or causes to be made timely payment of Borrower’s
regularly scheduled monthly principal and/or interest and/or other payments
under the Senior Loan Documents and any other amounts due under the Senior Loan
Documents, (ii) such additional period of time does not exceed thirty (30) days,
unless such Non-Monetary Default is of a nature that it cannot be cured within
such thirty (30) days, in which case, Subordinate Lender shall have such
additional time as is reasonably necessary to cure such Non-Monetary Default not
to exceed one hundred twenty (120) days from the Default Notice so long as
Subordinate Lender is diligently pursuing same, (iii) such Non-Monetary Default
is not caused by a Proceeding, and (iv) during such cure period, there is (1) no
material impairment to the value, use or operation of the Property, and (2) no
violations of any applicable law, regulation or ordinance having jurisdiction
over the Property.  Subordinate Lender acknowledges and agrees that Senior
Lender’s failure to provide Subordinate Lender with a copy of any Default Notice
delivered to Borrower shall not defeat or impair the subordination and other
agreements herein made, nor shall it defeat, impair or prevent Senior Lender
from exercising any of its rights or remedies as a result of such Default in
whole or in part subject to Subordinate Lender’s right to cure upon Senior
Lender’s delivery to Subordinate Lender of the applicable Default Notice.  The
foregoing cure periods shall automatically terminate upon the occurrence of a
Proceeding.  During any cure period granted herein to Subordinate Lender, Senior
Lender shall be entitled to begin exercising any rights and remedies it has
under the Senior Loan Documents and under applicable law as a result of such
Default, and such Default shall not be cured unless and until the particular
Default under the Senior Loan Documents has been remedied and Senior Lender has
been fully reimbursed for all costs and expenses incurred by Senior Lender in so
exercising its rights (including attorneys’ fees and costs and foreclosure
costs).

 

(c)                                  Subordinate Lender’s Right to Purchase
Senior Loan.  Upon delivery of a copy of the Default Notice to Subordinate
Lender, Subordinate Lender shall have the right, but not the obligation, to
purchase the Senior Loan at par for a purchase price equal to the sum of (i) all
amounts, if any, due and payable to Swap Bank in connection with the termination
of any Swap Transactions and the early termination and acceleration of all Swap
Transactions executed by Borrower, (ii) the outstanding principal balance of the
Senior Loan, together with all accrued interest and other amounts due thereon
(including, without limitation, any late charges, default interest, breakage
fees, exit fees, advances and post petition interest), and (iii) any Protective
Advances made by Administrative Agent, on behalf of Senior Lender, and any
interest charged by Senior Lender on any advances for monthly payments of
principal and/or interest on the Senior Loan

 

15

--------------------------------------------------------------------------------


 

Obligations and/or on any Protective Advances), including all costs and expenses
(including legal fees and expenses) actually incurred by Administrative Agent
and Senior Lender in enforcing the terms of the Senior Loan Documents (the “Loan
Purchase Price”).  If Subordinate Lender elects in writing to purchase the
Senior Loan (the “Purchase”), the Purchase shall close (“Purchase Closing Date”)
on a date selected by Subordinate Lender that is no later than (30) days after
the delivery of a copy of the Default Notice to Subordinate Lender. 
Concurrently with payment to Senior Lender of the Loan Purchase Price, Senior
Lender shall deliver or cause to be delivered to Subordinate Lender all Senior
Loan Documents held by or on behalf of Senior Lender and will execute in favor
of Subordinate Lender or its designee assignment documentation, in form and
substance reasonably acceptable to Subordinate Lender, Administrative Agent and
the Required Lenders, at the sole cost and expense of Subordinate Lender, to
assign the Senior Loan and the rights of Senior Lender under the Senior Loan
Documents (without recourse, representations or warranties, except for
representations as to the outstanding balance of the Senior Loan and as to
Senior Lender’s not having assigned or encumbered its rights in the Senior
Loan).  Upon consummation of the Purchase, Subordinate Lender shall be
subrogated to the rights of Senior Lender under the Senior Loan Documents.

 

(d)                                 Failure to Elect to Purchase Senior Loan. 
If Subordinate Lender has the right to purchase the Senior Loan under
Section 8(c), and the Subordinate Lender does not elect to purchase the Senior
Loan and close the Purchase by the Purchase Closing Date, then Senior Lender
thereafter shall have the right to amend, modify, restructure or extend the
Senior Deed of Trust or any other Senior Loan Documents (including without
limitation any and all Special Modification Terms) without notice to or the
consent of Subordinate Lender.  In such event, the Mezzanine Loan, the Mezzanine
Deed of Trust and the other Mezzanine Loan Documents and all indebtedness,
obligations, liens and security interests evidenced or secured thereby or from
time to time outstanding thereunder shall continue to be junior, subject, and
subordinate in all respects to the Senior Loan, the Senior Deed of Trust and the
Senior Loan Documents, as so amended, modified, extended, or restructured
(including without limitation any and all Special Modification Terms).  Third
parties including title insurance companies insuring the priority of the Senior
Deed of Trust are hereby authorized to rely on this provision as to the priority
of the Senior Loan Documents, as so amended, modified, extended or restructured,
without any requirement to confirm such senior position from Subordinate Lender.

 

(e)                                  No Sale to Borrower Affiliate.  Senior
Lender covenants not to sell any of the Senior Loan Obligations to Borrower or
any Borrower Affiliate without the prior written consent of Subordinate Lender. 
Subordinate Lender covenants not to sell any of the Mezzanine Loan Obligations
to Borrower or any Borrower Affiliate without the prior written consent of
Administrative Agent and the Required Lenders.

 

9.                                       Changes in Special Modification Terms. 
Except as otherwise provided in Section 8(d), Senior Lender shall not modify any
of the Special Modification Terms in the Senior Loan Documents without the prior
written approval of Subordinate Lender.  In addition and notwithstanding the
foregoing provisions of this Section 9, any amounts funded by Senior

 

16

--------------------------------------------------------------------------------


 

Lender under the Senior Loan Documents as a result of (A) the making of any
Protective Advances by Senior Lender, or (B) interest accruals (including
default interest and late charges), shall not be deemed to contravene this
Section 9.  Administrative Agent shall deliver to Subordinate Lender copies of
any and all modifications, amendments, extensions, consolidations, spreaders,
restatements, alterations, changes or revisions to any one or more of the Senior
Loan Documents (including, without limitation, any side letters, waivers or
consents entered into, executed or delivered by Administrative Agent, on behalf
of Senior Lender) within a reasonable time after any of such applicable
instruments have been executed by Administrative Agent.

 

10.                                 Senior Lender’s Freedom of Action. 
Subordinate Lender agrees that Senior Lender may at any time and from time to
time, without notice to or the consent of Subordinate Lender, and without
affecting the subordination and other agreements herein made by Subordinate
Lender, do any one or more of the following in Senior Lender’s sole and absolute
discretion (subject, however, to the restriction on Special Modification Terms
set forth herein):

 

(a)                                  Extend, renew, modify, amend, increase,
diminish or waive any of the terms of any of the Senior Loan Documents,
including, without limitation, payment provisions under any of the Senior Loan
Documents and provisions relating to the Property or grant any other indulgence
to Borrower or any other Person in respect of any or all of the Senior Loan
Obligations or any other matter;

 

(b)                                 Make such Protective Advances as Senior
Lender may deem appropriate (it being understood that Senior Lender has not in
any way committed to make any such Protective Advances);

 

(c)                                  At any time after Subordinate Lender’s
Outside Date, add or substitute, or take any action or omit to take any action
which results in the release of any endorser, guarantor or any collateral or
security;

 

(d)                                 Apply any sums received from Borrower, any
guarantor, endorser, or cosigner, or from the disposition of any Senior Loan
Collateral or security, to any indebtedness whatsoever owing from such Person or
secured by such Senior Loan Collateral or security, in such manner and order as
Senior Lender determines in its sole discretion, and regardless of whether such
indebtedness is part of the Senior Loan Obligations, is secured, or is due and
payable;

 

(e)                                  Make loans or advances to Borrower secured
in whole or in part by the Senior Loan Collateral or refrain from making any
such loans or advances;

 

(f)                                    Accept partial payments of, compromise or
settle, refuse to enforce, or release all or any parties to, any or all of the
Senior Loan Obligations;

 

(g)                                 Settle, release (with or without receipt of
consideration therefor, and whether by operation of law or otherwise), compound,
compromise, collect or liquidate any of the Senior Loan Obligations in any
manner permitted by applicable law; provided, however, Senior Lender shall not
release any of the Senior Loan Collateral or any guarantor of the Senior Loan
Obligations prior to Subordinate Lender’s Outside Date; and

 

17

--------------------------------------------------------------------------------


 

(h)                                 Accept, release (with or without receipt of
consideration), waive, surrender, enforce, exchange, modify, impair or extend
the time for the performance, discharge or payment of, any and all property of
any kind securing any or all of the Senior Loan Obligations or any guaranty of
any or all of the Senior Loan Obligations, or on which Senior Lender at any time
may have a lien, or refuse to enforce its rights or make any compromise or
settlement or agreement therefor in respect of any or all of such property;
Senior Lender is not under and shall not hereafter be under any obligation to
marshal any assets in favor of Subordinate Lender, or against or in payment of
any or all of the Senior Loan Obligations, and may proceed against any of the
Senior Loan Collateral in such order and manner as it elects; provided, however,
Senior Lender shall not release any of the Senior Loan Collateral or any
guarantor of the Senior Loan Obligations prior to Subordinate Lender’s Outside
Date.

 

All such actions, rights and matters set forth in (a) through (h) above shall be
senior in all respects to the Mezzanine Loan Obligations and the Mezzanine Loan
Documents which shall automatically be subordinate to such actions, rights and
matters set forth in (a) through (h) above.  Third parties including title
insurance companies insuring the priority of the Senior Loan Documents are
hereby authorized to rely upon this provision as to the priority of such matters
without requirement to confirm such senior position from Subordinate Lender.

 

11.                                 Buy-Sell Rights.  Notwithstanding any
provision of this Agreement to the contrary, Subordinate Lender shall have the
right, without the consent of Senior Lender in each instance, to exercise the
Buy-Sell Rights after the Completion Date (as defined in the Senior Loan
Documents).

 

12.                                 No Transfer of Mezzanine Loan; Refinancing. 
Subordinate Lender agrees that it shall not sell, assign, pledge, encumber or
otherwise transfer any portion of its interest in the Mezzanine Loan Documents
without the prior written consent of the Required Lenders, which consent shall
be given or withheld in the good faith business judgment of Required Lenders;
provided, that Subordinate Lender shall have the right to transfer its interest
in the Mezzanine Loan (or any part thereof or interest therein) to an Affiliate
upon fifteen (15) days’ prior written notice to Administrative Agent and
delivery to Administrative Agent by such affiliate of an assumption agreement
whereby it assumes all of Subordinate Lender’s obligations hereunder.  Any such
transferee must assume in writing the obligations of Subordinate Lender
hereunder and agree to be bound by the terms and provisions of this Agreement. 
Such transferee shall also reaffirm, in writing, in all material respects each
of the representations and warranties contained herein for the benefit of
Administrative Agent and Senior Lender.  Subordinate Lender shall provide
Administrative Agent, for the benefit of and distribution to Senior Lender, such
financial and other information on the proposed assignee as Administrative Agent
or Senior Lender reasonably requests.  In addition, so long as any of the Senior
Loan Obligations remains outstanding, any refinance of the Mezzanine Loan
Obligations shall be subject to the prior written approval of the Required
Lenders as to the terms thereof and the refinance lender, which approval may be
granted or withheld by Required Lenders in their sole discretion.

 

13.                                 Modification of Mezzanine Loan Documents. 
Subordinate Lender shall have the right, without the consent of Senior Lender in
each instance, to enter into any amendment, deferral, extension, modification,
increase, renewal, replacement, consolidation, supplement or

 

18

--------------------------------------------------------------------------------


 

waiver (collectively, a “Mezzanine Loan Modification”) of the Mezzanine Loan or
the Mezzanine Loan Documents; provided that no such Mezzanine Loan Modification
shall (a) increase the interest rate or principal amount of the Mezzanine Loan;
(b) increase in any other material respect any monetary obligations of Mezzanine
Borrower under the Mezzanine Loan Documents; (c) shorten the scheduled maturity
date of the Mezzanine Loan; (d) cross default the Mezzanine Loan with any other
indebtedness; or (e) amend the payment provisions of the Mezzanine Note (or the
definition of “Net Cash Flow” in the Mezzanine Note) or otherwise modify the
amount or timing of the payments on the Mezzanine Note.  Notwithstanding the
foregoing provisions, any amounts funded by the Subordinate Lender under the
Mezzanine Loan Documents as a result of (i) the making of any Protective
Advances or other advances by the Subordinate Lender, or (ii) interest accruals
or accretions and any compounding thereof (including default interest), shall
not be deemed to contravene this Section 13.  Subordinate Lender shall deliver
to Administrative Agent, for distribution to Senior Lender, copies of any and
all modifications, amendments, extensions, consolidations, spreaders,
restatements, alterations, changes or revisions to any one or more of the
Mezzanine Loan Documents (including, without limitation, any side letters,
waivers or consents entered into, executed or delivered by Subordinate Lender)
within a reasonable time after any of such applicable instruments have been
executed by Subordinate Lender.

 

14.                                 Dealings with Borrower.

 

(a)                                  In making disbursements under any of the
Senior Loan Documents, Senior Lender has no duty to, nor has Senior Lender
represented that it will, see to the application of any proceeds by the Person
or Persons to whom Senior Lender disburses such proceeds.  Any application or
use of such proceeds for purposes other than those provided for in the Senior
Loan Documents does not and shall not defeat the subordination herein made, in
whole or in part.

 

(b)                                 In making disbursements under any of the
Senior Loan Documents, Senior Lender may waive any and all conditions to a
disbursement contained in the Senior Loan Documents.  No such waiver shall
defeat the subordination herein made, in whole or in part.

 

(c)                                  The rights granted to Senior Lender
hereunder are solely for its protection and nothing herein contained shall
impose on Senior Lender any duties with respect to Borrower.

 

15.                                 Assignment of the Senior Loan Obligations. 
Senior Lender may assign or transfer any or all of the Senior Loan Obligations
and/or any interest therein or herein, subject to this Agreement, and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Loan Obligations shall be and remain senior to the
Mezzanine Loan Obligations, and the Mezzanine Loan Obligations shall be and
remain subject and subordinate to the Senior Loan Obligations for the purposes
of this Agreement, and every immediate and successive assignee or transferee of
any of the Senior Loan Obligations or of any interest therein or herein shall,
to the extent of the interest of such assignee or transferee in the Senior Loan
Obligations, be entitled to the benefits of this Agreement and subject to the
burdens of this Agreement to the same extent as if such assignee or transferee
were Senior Lender;

 

19

--------------------------------------------------------------------------------


 

provided, however, that, unless Senior Lender shall otherwise consent in
writing, Senior Lender shall have an unimpaired right, prior and superior to
that of any such assignee or transferee, to enforce this Agreement, as to those
portions of the Senior Loan Obligations which Senior Lender has not assigned or
transferred.

 

16.           Casualty.  In the event of a casualty to the Improvements or a
condemnation or taking under a power of eminent domain of all or any portion of
the Property, Senior Lender shall have a first and prior interest in and to any
payments, awards, proceeds, distributions, or consideration arising from any
such event (the “Award”).  However, if the amount of the Award is in excess of
all amounts owed to Administrative Agent and Senior Lender under the Senior Loan
Documents, then upon payment in full of the Senior Loan Obligations, such excess
Award shall be paid to or at the direction of Subordinate Lender, unless other
Persons have claims to such awards or proceeds, in which case Administrative
Agent shall only be required to provide notice to Subordinate Lender of such
excess Award and of any such claims thereto.  In the event of any competing
claims for any such excess Award other than claims by Borrower, Administrative
Agent shall continue to hold such excess Award until Administrative Agent
receives an agreement signed by all Persons making a claim to the excess Award
or a final order of a court of competent jurisdiction directing Administrative
Agent as to how and to which Persons, the excess Award is to be distributed. 
Alternatively, Administrative Agent may tender such excess Award to the registry
of any state or federal court sitting in Dallas, Texas, pending resolution of
all competing claims thereto, whereupon Administrative Agent shall have no
further obligations with respect to such excess Award.  If Administrative Agent
shall release any Award or portion thereof to Borrower pursuant to the Senior
Loan Documents in order to repair and restore the Property in accordance with
the terms and provisions of the Senior Loan Documents, such Award or portion
thereof made available to Borrower for the repair or restoration of the Property
shall not be subject to attachment by Subordinate Lender

 

17.           Bankruptcy.

 

(a)           Upon any distribution of the assets or properties of Borrower or
upon any dissolution, winding up, liquidation, bankruptcy or reorganization
involving Borrower (whether in bankruptcy, insolvency or receivership
proceedings or any other Proceeding, or upon an assignment for the benefit of
creditors or otherwise):

 

(i)            Senior Lender shall first be entitled to receive payment in full
of the principal of and interest on the Senior Loan Obligations and all fees and
any other payments (including post-petition interest and all costs and expenses)
due pursuant to the terms of the Senior Loan Documents, before Subordinate
Lender is entitled to receive any payment on account of the Mezzanine Loan
Obligations; and

 

(ii)           any payment or distribution of the assets or properties of
Borrower of any kind or character, whether in cash, property, or securities, to
which Subordinate Lender would be entitled except for the provisions of this
Agreement, shall be paid by the debtor in possession, liquidating trustee or
agent or other person making such payment or distribution directly to Senior
Lender; and

 

20

--------------------------------------------------------------------------------


 

(iii)          in the event that, notwithstanding the foregoing, any payment or
distribution of the assets or properties of Borrower of any kind or character,
whether in cash, property, or securities, shall be received by Subordinate
Lender on account of principal, interest, fees, or other amounts on or with
respect to the Mezzanine Loan Obligations before all of the Senior Loan
Obligations are paid in full, such payments or distribution shall be received
and held in trust for and shall be paid over to Senior Lender forthwith, for
application to the payment of the Senior Loan Obligations until all such Senior
Loan Obligations shall have been paid in full in accordance with the terms of
the Senior Loan Documents.

 

(b)           To effectuate the foregoing, Subordinate Lender does hereby
irrevocably assign to Senior Lender all of Subordinate Lender’s rights as a
secured or unsecured creditor in any Proceeding and authorizes Senior Lender to
take, or refrain from taking, any action to assert, enforce, modify, waive,
release or extend Subordinate Lender’s lien and/or claim in such Proceeding,
including but not limited to (i) filing a proof of claim arising out of the
Mezzanine Loan Obligations, (ii) voting or refraining from voting claims arising
from the Mezzanine Loan Obligations, either in Administrative Agent’s name, on
behalf of Senior Lender, or in the name of Administrative Agent as
attorney-in-fact of Subordinate Lender including without limitation, the right
to vote to accept or reject a plan, or to make any election under
Section 1111(b) of the Bankruptcy Code, and no other parties other than
Administrative Agent shall have the right to exercise such voting rights,
(iii) accepting or rejecting any payment or distribution made with respect to
any claim arising from the Mezzanine Loan Obligations and applying such payment
and distribution to payment of Senior Lender’s claim until the Senior Loan
Obligations are paid and satisfied in full in accordance with their terms, and
(iv) taking any and all actions and executing any and all instruments necessary
to effectuate the foregoing and, among other things, to establish Senior
Lender’s entitlement to assert Subordinate Lender’s claim in such Proceeding. 
Notwithstanding the foregoing provisions, with respect to any plan of
reorganization proposed in a Proceeding in respect of which creditors are
voting, Administrative Agent may vote on behalf of Subordinate Lender only if
the proposed plan would result in Senior Lender being “impaired” (as such term
is defined in the Bankruptcy Code).

 

(c)           Subordinate Lender agrees that Administrative Agent and Senior
Lender owe no fiduciary duty to Subordinate Lender in connection with the
administration of the Senior Loan Obligations and the Senior Loan Documents and
Subordinate Lender agrees not to assert any such claim.  Administrative Agent,
on behalf of Senior Lender, agrees that Subordinate Lender owes no fiduciary
duty to Administrative Agent and Senior Lender in connection with the
administration of the Mezzanine Loan and the Mezzanine Loan Documents and each
of Administrative Agent and Senior Lender agree not to assert any such claim.

 

(d)           No payment or distribution to Administrative Agent or Senior
Lender pursuant to the provisions of this Agreement and no Protective Advance by
Subordinate Lender shall entitle Subordinate Lender to exercise any right of
subrogation in respect thereof prior to the payment in full of the Senior Loan
Obligations, and Subordinate Lender agrees that, except with respect to the
enforcement of its remedies under the

 

21

--------------------------------------------------------------------------------


 

Mezzanine Loan Documents permitted hereunder, prior to the satisfaction of all
Senior Loan Obligations, Subordinate Lender shall not acquire, by subrogation or
otherwise, any lien, security interest, estate, right or other interest in any
portion of the Property or any other collateral now securing the Senior Loan
Obligations or the proceeds therefrom, including without limitation, any lien,
security interest, estate, right or other interest in any portion of the
Property that is or may be prior to, or of equal priority to, any of the Senior
Loan Documents or the liens, rights, estates and interests created thereby.

 

(e)           The provisions of this Agreement shall be applicable both before
and after the commencement, whether voluntary or involuntary, of any Proceeding
involving Borrower, Mezzanine Borrower or Investment Partnership.  For as long
as the Senior Loan Obligations shall remain outstanding, Subordinate Lender
shall not, and shall not solicit any person or entity to, and shall not direct
or cause any Borrower Affiliate to:  (i) commence any Proceeding; (ii) institute
proceedings to have any Borrower Affiliate adjudicated a bankrupt or insolvent;
(iii) consent to, or acquiesce in, the institution of bankruptcy or insolvency
proceedings against any Borrower Affiliate; (iv) file a petition or consent to
the filing of a petition seeking reorganization, arrangement, adjustment,
winding up, dissolution, composition, liquidation or other relief by or on
behalf of any Borrower Affiliate; (v) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for any Borrower Affiliate, the Property (or any portion thereof) or
any other collateral securing the Senior Loan Obligations (or any portion
thereof); (vi) make an assignment for the benefit of any creditor of any
Borrower Affiliate; (vii) seek to consolidate the Property or any other assets
of any Borrower Affiliate with the assets of any other Borrower Affiliate in any
Proceeding; or (viii) take any action in furtherance of any of the foregoing.

 

18.           Additional Waivers and Agreements.

 

(a)           Subordinate Lender waives the right to require Senior Lender to
proceed against Borrower or any other Person liable on any Senior Loan
Obligation, to proceed against or exhaust any security held from Borrower or
other Person, or to pursue any other remedy in Senior Lender’s power whatsoever,
and Subordinate Lender waives the right to have the property of Borrower first
applied to the discharge of any Senior Loan Obligation.  Subject to the terms of
this Agreement, Senior Lender may, at its election, exercise any right or remedy
Senior Lender may have against Borrower or any security held by Senior Lender,
including, without limitation, the right to foreclose upon any such security by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable, without affecting or impairing in any way
the obligations of Subordinate Lender hereunder, except to the extent the Senior
Loan Obligations have been paid, and Subordinate Lender waives any defense
arising out of the absence, impairment or loss of any right of reimbursement,
contribution or subrogation or any other right or remedy against Borrower or any
such security, whether resulting from such election by Senior Lender or
otherwise except to the extent expressly set forth in this Agreement.

 

(b)           Subordinate Lender assumes all responsibility for keeping itself
informed as to the condition (financial or otherwise), business, assets and
operations of Borrower,

 

22

--------------------------------------------------------------------------------


 

the condition of any Senior Loan Collateral and all other circumstances that
might in any way affect Subordinate Lender’s risk under this Agreement
(including, without limitation, the risk of nonpayment of the Senior Loan
Obligations), and Senior Lender shall have no duty or obligation whatsoever to
obtain or disclose to Subordinate Lender any information or documents relative
to such condition, business, assets, or operations of Borrower or such risk,
whether acquired by Senior Lender in the course of its relationship with
Borrower or otherwise.

 

(c)           Subordinate Lender acknowledges that Senior Lender has made no
warranties or representations to it with respect to the due execution, legality,
validity, completeness or enforceability of the Senior Loan Documents or the
collectability of the Senior Loan Obligations evidenced thereby.

 

(d)           If any of the Senior Loan Obligations or any lien securing same,
should be invalidated, avoided or set aside, the subordination provided for
herein nevertheless shall continue in full force and effect and, as between
Senior Lender and Subordinate Lender, shall be and be deemed to remain in full
force and effect.

 

(e)           So long as Subordinate Lender receives a Default Notice as
provided in this Agreement and fails to cure the applicable Default within the
time period provide in Section 8(b) above, Subordinate Lender expressly waives
the right to receive any additional notice from Senior Lender of any judicial or
nonjudicial foreclosure or sale of any real property or interest therein subject
to the Senior Deed of Trust or other instruments, and Subordinate Lender’s
failure to receive any such additional notice shall not impair or affect
Subordinate Lender’s obligations to Senior Lender or the enforceability of this
Agreement or any lien or any liens created hereby, granted to or otherwise held
by Senior Lender.

 

(f)            Subordinate Lender hereby expressly, unconditionally and
irrevocably waives all rights (i) under Sections 361 through 365, 502(e) and 509
of the Bankruptcy Code (or any similar sections hereafter in effect under any
other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (ii) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to Borrower.  Without
limiting the generality of the foregoing, Subordinate Lender hereby expressly,
unconditionally and irrevocably waives (A) the right to seek to provide credit
(secured or otherwise) to Borrower in any way under Section 364 of the
Bankruptcy Code unless the same is subordinated in right and time of payment in
all aspects to the Senior Loan Obligations in a manner acceptable to Senior
Lender in its sole and absolute discretion; (B) the right to take a position
inconsistent with or contrary to that of Senior Lender (including a position by
Senior Lender to take no action) if Borrower seeks to use, sell or lease Senior
Loan Collateral (or the proceeds or products thereof) under Section 363 of the
Bankruptcy Code; (C) the right to receive any Senior Loan Collateral security
(including any “super priority” or equal or “priming” or replacement lien) for
any Mezzanine Loan Obligation unless Senior Lender has received a senior
position acceptable to Senior Lender in its

 

23

--------------------------------------------------------------------------------


 

sole and absolute discretion to secure all Senior Loan Obligations (in the same
Senior Loan Collateral to the extent Senior Loan Collateral is involved); and
(D) the right to seek adequate protection in respect of Senior Loan Collateral
(or the proceeds or products thereof) under Section 363 or 361 of the Bankruptcy
Code.

 

(g)           Notwithstanding anything contained in the Mezzanine Loan Documents
to the contrary, Subordinate Lender shall not have any approval rights with
respect to the Senior Loan Obligations relating to the construction of the
Improvements on the Property, revisions to the plans and specifications for the
Improvements, changes in the construction budget, change orders, amendments to
construction contracts and subcontracts and approval of completion of the
Improvements and revisions to the construction schedule, disbursement conditions
and completion date if such items have been approved by Administrative Agent or
the Required Lenders; provided, however, the foregoing shall not affect any
covenants or provisions of the Mezzanine Loan Documents relating to same as
between Mezzanine Borrower and Subordinate Lender.

 

(h)           Subordinate Lender agrees that it shall not prohibit Borrower from
performing any act that Borrower is permitted to perform under the Senior Loan
Documents, subject to any restrictions contained in this Agreement.

 

(i)            This Agreement shall bind all successors and permitted assigns of
Subordinate Lender, Administrative Agent and Senior Lender and shall inure to
the benefit of all successors and permitted assigns of Administrative Agent,
Senior Lender and Subordinate Lender.  The rights of Administrative Agent and
Senior Lender hereunder may be exercised only by Administrative Agent and any
successor to Administrative Agent appointed pursuant to the Senior Construction
Loan Agreement, on behalf of Senior Lender; provided, however, that Subordinate
Lender shall have no obligation to deal with or accept performance from any
party other than Administrative Agent unless and until Subordinate Lender
receives notice of the resignation or replacement of the Administrative Agent
named herein.  Administrative Agent may, but shall not be required to, at any
time request instructions from the Required Lenders with respect to any actions
or approvals which, by the terms of this Agreement or of any of the Senior
Construction Loan Documents, Administrative Agent is permitted or required to
take or to grant without instructions from the Required Lenders, and if such
instructions are requested, Administrative Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under this Agreement until it shall have received such
instructions from the Required Lenders.

 

(j)            Nothing provided herein is intended to create a joint venture,
partnership, tenancy in common or joint tenancy relationship between or among
any of the parties hereto.

 

(k)           Nothing herein contained shall operate to release (i) Borrower
from its obligation to keep and perform all of the terms, conditions,
obligations, covenants and agreements contained in the Senior Loan Documents, or
any liability of Borrower under the Senior Loan Documents, or (ii) Mezzanine
Borrower from its obligation to keep and

 

24

--------------------------------------------------------------------------------


 

perform all of the terms, conditions, obligations, covenants and agreements
contained in the Mezzanine Loan Documents or any liability of Mezzanine Borrower
under the Mezzanine Loan Documents.  This Agreement is a continuing agreement
and shall remain in full force and effect until the earliest of (i) payment in
full of the Senior Loan Obligations, or (ii) transfer of the Property by
foreclosure of the Senior Deed of Trust or the exercise of the power of sale
contained therein or by deed in lieu of foreclosure; provided, however, that any
rights or remedies of either party hereto arising out of any breach of any
provision hereof occurring prior to such date of termination shall survive such
termination.

 

(l)            In the event that any provision of this Agreement or the
application hereof to any party hereto shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation, or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute, regulation or
rule of law, and the remainder of this Agreement and the application of any such
invalid or unenforceable provisions to parties, jurisdictions or circumstances
other than to whom or to which it is held invalid or unenforceable, shall not be
affected thereby nor shall same affect the validity or enforceability of any
other provision of this Agreement.

 

(m)          Time is of the essence of this Agreement.

 

(n)           Each of Administrative Agent and Senior Lender and Subordinate
Lender are sophisticated lenders and/or investors in real estate and their
respective decision to enter into the Senior Loan Obligations and the Mezzanine
Loan Obligations, respectively, is based upon their own independent expert
evaluation of the terms, covenants, conditions and provisions of, respectively,
the Senior Loan Documents and the Mezzanine Loan Documents and such other
matters, materials and market conditions and criteria which each of
Administrative Agent, Senior Lender, and Subordinate Lender deem relevant.  Each
of Administrative Agent and Subordinate Lender has not relied in entering into
this Agreement, and respectively, the Senior Loan Obligations, the Senior Loan
Documents, the Mezzanine Loan or the Mezzanine Loan Documents, upon any oral or
written information, representation, warranty or covenant from the other, or any
of the other’s representatives, employees, Affiliates or agents other than the
representations and warranties of the other contained herein.  Each of
Administrative Agent and Subordinate Lender further acknowledges that no
employee, agent or representative of the other has been authorized to make, and
that each of Administrative Agent and Subordinate Lender have not relied upon,
any statements, representations, warranties or covenants other than those
specifically contained in this Agreement.  Without limiting the foregoing, each
of Administrative Agent and Subordinate Lender acknowledges that the other has
made no representations or warranties as to the Senior Loan Obligations or the
Mezzanine Loan or the Property (including, without limitation, the cash flow of
the Property, the value, marketability, condition or future performance thereof,
the existence, status, adequacy or sufficiency of the leases, the tenancies or
occupancies of the Property, or the sufficiency of the cash flow of the
Property, to pay all amounts which may become due from time to time pursuant to
the Senior Loan Documents or the Mezzanine Loan Documents).

 

25

--------------------------------------------------------------------------------


 

19.                                 Continuing Benefits.  No right of Senior
Lender or any present or future holder of the Senior Loan Obligations to enforce
the subordination as provided herein shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of Borrower or any other
party, whether borrower, guarantor or otherwise, or by any noncompliance by
Borrower or any borrower, guarantor or otherwise with the terms of the Senior
Note or any other of the Senior Loan Documents regardless of any knowledge
thereof which such holder may have or be otherwise charged with.

 

20.                                 No Waiver; Modification.  Except as
otherwise expressly provided in this Agreement, neither this Agreement nor the
transactions herein contemplated shall operate to waive the enforcement after
the date hereof of any due on sale, due on encumbrance or accelerating transfer
provision contained in the Senior Loan Documents or the Mezzanine Loan
Documents.  No delay on the part of Senior Lender or Subordinate Lender in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by Senior Lender or Subordinate Lender of any right or
remedy shall preclude other or further exercise thereof or the exercise of any
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon Senior Lender or Subordinate Lender except as
expressly set forth in a writing duly signed and delivered by or on behalf of
Senior Lender or Subordinate Lender.  This Agreement may be executed in any
number of counterparts.

 

21.                                 Reinstatement of Agreement.  The provisions
of this Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Senior Loan Obligations or the
Mezzanine Loan Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be returned by Senior
Lender or Subordinate Lender, as the case may be, under any bankruptcy law,
state or federal law, common law or equitable cause, all as though such payment
had not been made.

 

22.                                 Borrower’s Waiver.  Each of Borrower and
Mezzanine Borrower hereby waives (a) notice of acceptance of this Agreement by
Senior Lender and Subordinate Lender, (b) notice of the existence or creation or
nonpayment of all or any of the Senior Loan Obligations and the Mezzanine Loan
Obligations, and (c) all diligence in the collection or protection of or
realization upon the Senior Loan Obligations or the collateral therefor or the
Mezzanine Loan Obligations.

 

23.                                 Book Entry.  Subordinate Lender will make
appropriate entries in the books and records of Subordinate Lender to indicate
that the Mezzanine Loan Obligations are subject to the Senior Loan Obligations.

 

24.                                 Notices.  Any notice which a party is
required or may desire to give the other shall be in writing and may be sent by
facsimile, personal delivery or by mail (either (i) by United States registered
or certified mail, return receipt requested, postage prepaid, or (ii) by Federal
Express or similar generally recognized overnight carrier regularly providing
proof of delivery), addressed as follows (subject to the right of a party to
designate a different address for itself by notice similarly given at least
fifteen (15) days in advance):

 

26

--------------------------------------------------------------------------------


 

If to Subordinate Lender:

 

Behringer Harvard St. Rose REIT, LLC
15601 Dallas Parkway, Suite 600
Dallas, TX 75001
Attention: Chief Legal Officer
Telecopy: (214) 655-1610

 

 

 

With a copy to:

 

Behringer Harvard St. Rose REIT, LLC
15601 Dallas Parkway, Suite 600
Dallas, TX 75001
Attention: Mark Alfieri
Telecopy: (214) 655-1610

 

 

 

With a copy to:

 

Wick Phillips, LLP
2100 Ross Avenue, Suite 950
Dallas, TX 75201
Attention: Walter D. Miller
Telecopy: (214) 692-6255

 

 

 

If to Senior Lender:

 

Bank of America, N.A.
TX4-213-05-06
700 Louisiana, 5th Floor
P.O. Box 2518
Houston, TX 77252-2518
Attention: Real Estate Loan Administration
Telecopy: (713) 247-6124

 

 

 

With a copy to:

 

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200
Dallas, TX 75201
Attention: Tina M. Ross
Telecopy: (972) 665-3601

 

 

 

If to Borrower or
Mezzanine Borrower:

 

2001 Bryan Street, Suite 3250
Dallas, Texas 75201
Attention: Tim Hogan
Facsimile: (214) 922-8553

 

 

 

With a copy to:

 

Jones Day
325 John H. McConnell Blvd.
Suite 600
Columbus, Ohio 43215-2673
Attention: Michael Ording
Telecopy: (614) 461-4198

 

25.                                 Priority.  The priorities herein specified
are applicable irrespective of the time of creation of Senior Lender Obligations
or the Subordinate Lender Obligations.

 

27

--------------------------------------------------------------------------------


 

26.                                 Further Assurances.  So long as the Senior
Loan Obligations and the Mezzanine Loan Obligations remain outstanding, either
party shall execute, acknowledge, and deliver upon the demand of the other
party, at any time or times, any and all further documents or instruments in
recordable form for the purpose of further confirming the subordination and the
agreements herein set forth.

 

27.                                 Estoppel Certificate.  Each of Senior Lender
and Subordinate Lender hereby agrees that within ten (10) days after written
demand of the other party, it shall execute, acknowledge and deliver a
certification setting forth the total amount of indebtedness owed to it under
the Senior Loan Documents or the Mezzanine Loan Documents, as the case may be,
and such other certifications as may be reasonably requested by the other
party.  Notwithstanding the foregoing, neither Senior Lender or Subordinate
Lender shall be obligated to give such certification more frequently than once
every other calendar month.

 

28.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of Texas (without reference to its conflict of
laws principles).

 

29.                                 Forum.  Senior Lender and Subordinate Lender
each hereby irrevocably submits generally and unconditionally to any state or
federal court sitting in Dallas County, Texas, over any suit, action or
proceeding arising out of or relating to this Agreement or the Senior Loan or
the Mezzanine Loan.  Senior Lender and Subordinate Lender each hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue in any such court and any
claim that any such court is an inconvenient forum.

 

30.                                 Waiver of Jury Trial.  SENIOR LENDER AND
SUBORDINATE LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY CLAIM, COUNTERCLAIM,
ACTION OR CAUSE OF ACTION RELATING TO OR ARISING OUT OF THIS AGREEMENT.  THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY SENIOR LENDER AND
SUBORDINATE LENDER AND SENIOR LENDER AND SUBORDINATE LENDER HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR
ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY
ITS EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.  SENIOR LENDER AND SUBORDINATE LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION 30 IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL.  SENIOR LENDER AND SUBORDINATE LENDER
EACH FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING
OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

SUBORDINATE LENDER:

 

 

 

BEHRINGER HARVARD ST. ROSE REIT, LLC,
a Delaware limited liability company

 

 

 

By:

Behringer Harvard St. Rose Venture, LLC,
a Delaware limited liability company, its manager

 

 

 

 

 

By:

Behringer Harvard St Rose, LLC,
a Delaware limited liability company, its manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III
Executive Vice President-Corporate
Development & Legal and Secretary

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SENIOR LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking association, in its capacity as
Administrative Agent on behalf of the Senior Construction Lenders and for its
own benefit, as Land Loan Lender

 

 

 

 

 

By:

/s/ Johanna Christiansen

 

 

Name:

Johanna Christiansen

 

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby executes and delivers this Acknowledgment and Consent to
and regarding the terms, conditions and covenants set forth in the Intercreditor
and Subordination Agreement attached hereto (the “Intercreditor Agreement”). 
The undersigned states that it has received a copy of the foregoing
Intercreditor Agreement and agrees that it will recognize all rights granted
therein to the respective lenders that are party thereto, and that it will not
undertake any act or perform any obligation which is not in accordance with the
provisions of the Intercreditor Agreement.

 

The undersigned further acknowledges and agrees that it is not an intended
beneficiary under the Intercreditor Agreement.

 

EXECUTED as of December 31, 2008.

 

 

BORROWER:

 

 

 

SW 132 ST. ROSE SENIOR BORROWER, LLC, a Delaware limited liability company

 

 

 

 

By:

SW 131 St. Rose Mezzanine Borrower, LLC, a Delaware limited liability company,
its sole member

 

 

 

 

 

 

By:

SW 130 St. Rose Limited Partnership, a Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

By:

SW 129 St. Rose Limited Partnership, a Delaware limited partnership, its general
partner

 

 

 

 

 

 

 

 

 

By:

SW 104 Development GP LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Hogan

 

 

 

 

 

 

Name:

Timothy J. Hogan

 

 

 

 

 

 

Title:

Vice President

 

Acknowledgement and Consent

 

--------------------------------------------------------------------------------


 

 

MEZZANINE BORROWER:

 

 

 

SW 131 ST. ROSE MEZZANINE BORROWER, LLC, a Delaware limited liability company,
its sole member

 

 

 

 

By:

SW 130 St. Rose Limited Partnership, a Delaware limited partnership, its sole
member

 

 

 

 

 

By:

SW 129 St. Rose Limited Partnership, a Delaware limited partnership, its general
partner

 

 

 

 

 

 

 

By:

SW 104 Development GP LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Hogan

 

 

 

 

 

Name:

Timothy J. Hogan

 

 

 

 

 

Title:

Vice President

 

Acknowledgement and Consent

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

PARCEL I:

 

THE NORTH HALF (N ½) OF THE NORTHWEST QUARTER (NW ¼) OF THE SOUTHWEST QUARTER
(SW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 35, TOWNSHIP 22 SOUTH, RANGE
61 EAST, M.D.B.&M., CLARK COUNTY, NEVADA.

 

PARCEL II:

 

THE SOUTH HALF (S ½) OF THE NORTHEAST QUARTER (NE ¼) OF THE SOUTHWEST QUARTER
(SW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 35, TOWNSHIP 22 SOUTH, RANGE
61 EAST, M.D.B.&M.

 

EXCEPTING THEREFROM THAT PORTION LYING WITHIN ST. ROSE PARKWAY.

 

PARCEL III:

 

THAT PORTION OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 35, TOWNSHIP 22 SOUTH,
RANGE 61 EAST, M.D.M., CITY OF HENDERSON, CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

THE SOUTH HALF (S ½) OF THE NORTHWEST QUARTER (NW ¼) OF THE SOUTHWEST QUARTER
(SW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35.

 

TOGETHER WITH:

 

THOSE PORTIONS OF THE NORTH HALF (N ½) OF THE SOUTH HALF (S ½) OF THE SOUTHWEST
QUARTER (SW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35 LYING
NORTHWESTERLY OF THE NORTHWESTERLY RIGHT-OF-WAY OF ST. ROSE PARKWAY.

 

PARCEL IV:

 

BEING A PORTION OF THE SOUTH HALF (S ½) OF THE SOUTHEAST QUARTER (SE ¼) OF THE
NORTHWEST QUARTER (NW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 35, TOWNSHIP
22 SOUTH, RANGE 61 EAST, M.D.B & M., CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTH HALF (N ½) OF THE NORTHEAST QUARTER (NE
¼) OF THE SOUTHWEST QUARTER (SW ¼) OF THE NORTHWEST QUARTER (NW ¼), ALSO
TOGETHER WITH THAT PORTION OF THE NORTH HALF (N ½) OF THE NORTHWEST QUARTER (NW
¼) OF SAID SECTION 35, LYING NORTHWESTERLY OF ST. ROSE PARKWAY, FURTHER
DESCRIBED AS FOLLOWS:

 

A-1

--------------------------------------------------------------------------------


 

BEGINNING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW ¼) OF THE
NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35, SAID CORNER BEING MARKED BY AN
ALUMINUM CAP MARKED “PLS 5269, 1994, NW 1/16”;

 

THENCE SOUTH 41°41’09” EAST, 174.75 FEET TO THE NORTHWESTERLY LINE OF ST. ROSE
PARKWAY AS GRANTED IN BOOK 250 AS DOCUMENT NO. 202981, OFFICIAL RECORDS OF CLARK
COUNTY, NEVADA;

 

THENCE ALONG SAID NORTHWESTERLY LINE, SOUTH 46°18’51” WEST, 297.97 FEET TO A
POINT OF INTERSECTION OF SAID NORTHWESTERLY LINE WITH THE SOUTH LINE OF THE
NORTH HALF (N ½) OF THE NORTHEAST QUARTER (NE ¼) OF THE SOUTHWEST QUARTER (SW ¼)
OF THE NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35;

 

THENCE ALONG THE LINES OF SAID NORTH HALF (N ½) THE FOLLOWING THREE (3) COURSES:

 

1.                                       NORTH 89°22’43” WEST, 553.55 FEET;

2.                                       NORTH 00°33’34” WEST, 330.00 FEET;

3.                                       SOUTH 89°22’04” EAST, 663.09 FEET TO
THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM:

 

A PORTION OF THE SOUTH HALF (S ½) OF THE SOUTHEAST QUARTER (SE ¼) OF THE
NORTHWEST QUARTER (NW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35,
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF THE SOUTH HALF (S ½) OF THE SOUTHEAST
QUARTER (SE ¼) OF THE NORTHWEST QUARTER (NW ¼) OF THE NORTHWEST QUARTER (NW ¼)
OF SAID SECTION 35; THENCE NORTH 00 33’55” WEST, 330.09 FEET TO THE NORTHWEST
CORNER OF THE SOUTH HALF (S ½) OF THE SOUTHEAST QUARTER (SE ¼) OF THE NORTHWEST
QUARTER (NW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35; THENCE SOUTH
89°21’56” EAST, 663.21 FEET TO THE NORTHEAST CORNER OF THE SOUTH HALF (S ½) OF
THE SOUTHEAST QUARTER (SE ¼) OF THE NORTHWEST QUARTER (NW ¼) OF THE NORTHWEST
QUARTER (NW ¼) OF SAID SECTION 35; THENCE SOUTH 00°32’39” EAST, 330.06 FEET TO
THE SOUTHEAST CORNER OF THE SOUTH HALF (S ½) OF THE SOUTHEAST QUARTER (SE ¼) OF
THE NORTHWEST QUARTER (NW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SAID SECTION 35;
THENCE NORTH 41°41’09” WEST, 316.13 FEET; THENCE SOUTH 48°18’51” WEST, 153.68
FEET TO THE BEGINNING OF A 500 FOOT RADIUS CURVE, CONCAVE NORTHWESTERLY; THENCE
ALONG SAID CURVE TO THE RIGHT, 369.29 FEET THROUGH A CENTRAL ANGLE OF 42°19’05”
TO THE POINT OF BEGINNING.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MEZZANINE LOAN DOCUMENTS

 

1.                                       Senior Mezzanine Loan Agreement and
Junior Mezzanine Loan Agreement, each dated December 31, 2008 (the “Effective
Date”), between Subordinate Lender and Mezzanine Borrower, relating to the
Mezzanine Loan.

 

2.                                       Senior Mezzanine Promissory Note and
Junior Mezzanine Promissory Note, each dated as of the Effective Date in the
aggregate principal amount of the Mezzanine Loan, executed by Mezzanine Borrower
payable to the order of Subordinate Lender.

 

3.                                       Senior Mezzanine Deed of Trust,
Assignment of Rents, Security Agreement, Fixture Filing and Financing Statement
and Junior Mezzanine Deed of Trust, Assignment of Rents, Security Agreement,
Fixture Filing and Financing Statement, each dated as of the Effective Date and
executed by Borrower in favor of the Trustee named therein for the benefit of
Subordinate Lender.

 

4.                                       Mezzanine Guaranty, dated as of the
Effective Date and executed by Guarantors in favor of Subordinate Lender.

 

5.                                       Mezzanine Environmental Indemnity
Agreement, dated as of the Effective Date and executed by Mezzanine Borrower in
favor of Subordinate Lender.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DESCRIPTION OF SENIOR LOAN DOCUMENTS

 

Senior Construction Loan Documents.

 

1.                                       Construction Loan Agreement dated as of
the Effective Date between Administrative Agent, Senior Construction Lenders and
Borrower.

 

2.                                       One or more Deed of Trust Notes issued
by Borrower to and for the benefit of the Senior Construction Lenders, in the
aggregate principal amount of the Senior Construction Loan.

 

3.                                       Deed of Trust, Assignment of Rents and
Leases, Security Agreement, Financing Statement and Fixture Filing dated as of
the Effective Date, executed by Borrower in favor of the Trustee named therein
to Administrative Agent, for the benefit of Senior Construction Lenders.

 

4.                                       Limited Recourse Guaranty Agreements,
each dated as of the Effective Date, executed by Guarantors to and for the
benefit of Administrative Agent, on behalf of the Senior Construction Lenders.

 

5.                                       Environmental Indemnity Agreement dated
as of the Effective Date, executed by Borrower and Guarantor to and for the
benefit of Administrative Agent, on behalf of the Senior Construction Lenders.

 

6.                                       Notice of Final Agreement dated as of
the Effective Date, executed by Borrower and Guarantors in favor of
Administrative Agent, on behalf of the Senior Construction Lenders.

 

7.                                       UCC-1 Financing Statements covering
Borrower in favor of Administrative Agent, on behalf of the Senior Construction
Lenders.

 

8.                                       Any Master Agreement now or hereafter
executed by Borrower and Swap Bank and any and all amendments thereto and Swap
Transactions executed thereunder.

 

Senior Land Loan Documents.

 

1.                                       Term Loan Agreement dated as of the
Effective Date between Land Loan Lender and Land Loan Borrower.

 

2.                                       Deed of Trust Note issued by Land Loan
Borrower to and for the benefit of Land Loan Lender, in the aggregate principal
amount of the Land Loan.

 

3.                                       Deed of Trust, Assignment of Rents and
Leases, Security Agreement, Financing Statement and Fixture Filing dated as of
the Effective Date, executed by Borrower in favor of the Trustee named therein
for the benefit of Land Loan Lender.

 

C-1

--------------------------------------------------------------------------------


 

4.                                       Limited Recourse Guaranty Agreements,
each dated as of the Effective Date, executed by Guarantors to and for the
benefit of Land Loan Lender.

 

5.                                       Environmental Indemnity Agreement dated
as of the Effective Date, executed by Land Loan Borrower and Guarantor to and
for the benefit of Land Loan Lender.

 

6.                                       Notice of Final Agreement dated as of
the Effective Date, executed by Land Borrower and Guarantors and Land Loan
Lender.

 

7.                                       UCC-1 Financing Statements covering
Land Loan Borrower in favor of Land Loan Lender.

 

C-2

--------------------------------------------------------------------------------